DETAILED ACTION
	Applicant’s response of May 27, 2021 has been fully considered.  Claims 1 and 17 are amended and claim 8 is cancelled.  Claims 1-7 and 9-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, this claim requires that the conjugated diene rubber is comprised of at least one of a list of rubbers.  In light of the amendment to claim 1, it is unclear whether this claim means to define that the rubber component of the composition further comprises one of the rubbers listed, or if the conjugated diene rubber can simply be chosen from any one of the options listed.  If the second definition is chosen by applicant, a rejection under 112(d) would be forthcoming as this claim would then fail to further limit claim 1 as currently amended.  For the purpose of further examination, this claim will be interpreted to be that the rubber component further comprises one of the rubbers listed in addition to the styrene butadiene rubber required by claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is directed to the limitation of the rubber composition comprising about 1 to about 10 phr of zinc soap comprised of zinc rosinate as a product formed in situ within the rubber composition of zinc oxide and rosin acid and freely added rosin acid.  This limitation has been incorporated into claim 1 with the amendment of May 27, 2021.  Therefore, claim 16 fails to further limit claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2006/0021688) in view of Miyazaki (US 2017/0210881) and Sandstrom et al. (EP 2033813) (“Sandstrom II”).
Regarding claims 1, 7, 16 and 20, Sandstrom teaches a rubber composition for a tire tread with enhanced traction (¶10) comprising an emulsion polymerized styrene butadiene rubber and natural rubber (Table 1, Samples) and about 0.1 to about 30 phr of corncob granules (¶18), wherein the rubber composition contains micro-protrusions of the corncob granules (¶28).  The 
Sandstrom does not teach that the rubber composition is used as a rubber sole for footwear.  However, Miyazaki teaches a rubber composition comprising a diene rubber elastomer, carbon black and/or silica as a filler, and sulfur as a vulcanizing agent (¶9, 11, 13), wherein the rubber composition is used for applications requiring grip force (enhanced traction) such as tire treads and rubber soles (¶130).  Sandstrom and Miyazaki are from the same field of endeavor, namely that of diene rubber compositions useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use the rubber composition, as taught by Sandstrom, as a rubber sole, as taught by Miyazaki, and would have been motivated to do so because it is commercially desirable to find multiple end uses for a product.
Sandstrom does not teach that the rubber composition contains from about 1 to about 10 phr of zinc rosinate.  However, Sandstrom II teaches a rubber composition for a tire tread comprising a conjugated diene based rubber, carbon black, silica, and is sulfur cured (Abstract; ¶10, 20, 31), wherein the composition also contains from 1 to 10 phr of zinc soap comprising zinc rosinate, preferably as an in situ formed product of zinc oxide and rosin acid within the rubber composition (¶10).  Sandstrom and Sandstrom II are analogous art because they are from the same field of endeavor, namely that of diene rubber based compositions useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add from 1 to 10 phr of zinc rosinate, as taught by Sandstrom II, to the rubber composition, as taught by Sandstrom, and would have been motivated to do so in order to promote enhanced wet traction for the rubber composition (Abstract).
Regarding claim 2, Sandstrom teaches that the rubber composition contains corncob protrusion generated micro-cavities formed by a release of a portion of the corncob granule protrusions (¶29).
Regarding claims 3, 11, 13-15, 17, and 18, Sandstrom teaches that the rubber composition comprises from about 30 to about 110 phr of reinforcing filler comprised of precipitated silica and carbon black (¶19-21).  The rubber composition also contains at least one 
Regarding claim 6, Sandstrom teaches that the rubber composition is vulcanized (cured) in the presence of a sulfur vulcanizing agent such as elemental sulfur (¶82).
Regarding claims 9 and 10, claim 9 states that the rubber composition also includes “up to about 25 phr” of at least one of another type of rubber selected from a list.  The phrase “up to” includes the amount of 0 and therefore, this is not a required component of the rubber composition.  MPEP 2173.05(c) II.  

Claims 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2006/0021688) in view of Miyazaki (US 2017/0210881) and Sandstrom et al. (EP 2033813) (“Sandstrom II”) as applied to claim 1 above, and further in view of Sanders et al. (US 2017/0361658).
Sandstrom and Miyazaki teach the rubber composition as set forth above.  Sandstrom does not teach that the rubber composition contains from about 2 to about 40 phr of a petroleum based rubber processing oil and a triglyceride vegetable oil such as soybean oil, sunflower oil, palm oil, or rapeseed oil.  However, Sanders et al. teaches a rubber composition comprising a diene rubber, carbon black, silica, and is sulfur cured that is used as a tire tread (Table 1; ¶1 and 93), wherein the rubber composition comprises between 5 and 50 phr (¶60) of a combination of a petroleum based oil and a vegetable oil such as soybean oil or sunflower oil (¶58-59).  Sandstrom and Sanders et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber based rubber composition useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use between 5 and 50 phr of a combination of a petroleum based oil and a vegetable oil, as taught by Sanders et al., in the rubber composition, as taught by Sandstrom, and would have been motivated to do so in order to enhance the processability of the rubber composition (¶57).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2006/0021688) in view of Miyazaki (US 2017/0210881) and Sandstrom et al. (EP 2033813) (“Sandstrom II”) as applied to claim 1 above, and further in view of Blok et al. (US 6,670,416).
.

Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive.  
Applicant argues that commercial motivation is not an exemplary rationale recognized by the USPTO and therefore it is not a proper rationale for combining references.  This argument is unpersuasive.  The MPEP does not provide guidance that commercial motivation is an unacceptable rationale for making a modification to a known invention.  However, the MPEP does state that the claiming of a new use which is inherently present in the prior art does not necessarily make the claim patentable.  MPEP 2112 I.  Samples 1-5 in Table 1 of Sandstrom are the exact same as Samples 1-5 in Table 1 of the instant specification.  A shoe sole is a new use for a known invention and one of ordinary skill in the art would be motivated commercially to come up with new uses for a known composition.  Additionally, as set forth above in the rejection of record, Miyazaki suggests that a rubber composition is useful as a tire tread and as a shoe sole.  
Applicant argues that Sandstrom teaches that only specific rubbers may be used in the rubber composition and that Sandstrom is silent on the rubber composition comprising at least one of the styrene butadiene rubbers claimed.  This argument is unpersuasive.  In the examples of Sandstrom, an emulsion polymerized styrene butadiene is used.  Specifically, PLF1502 is used.  This the same E-SBR that is used in the instant specification in the examples.  Therefore, 
Applicant argues that Sandstrom and Miyazaki are both silent on the inclusion of about 1 to about 10 phr of zinc rosinate.  While this is true, this limitation is met by the Sandstrom II reference and no arguments have been presented against this reference.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANGELA C SCOTT/Primary Examiner, Art Unit 1767